Case 2:19-cv-03152-MKB-RER Document 17-12 Filed 06/05/19 Page 1 of 5 PagelD #: 265
FAX TRANSMISSION

PUTNEY, TWOMBLY, HALL & HIRSON LLP
counselors at law
521 Fifth Avenue
New York, New York 10175
Tel: (212) 682-0020 Fax: (212) 682-9380

To: Ms. Tina Urbaitis, Appeals Coordinator Date: May 23, 2019
Joshua Dingman

Company: The New York State Education Department Pages 4 (including cover sheet)
Office of Counsel
New York State Education Building
89 Washington Avenue
Albany, New York 12234

Fax #: (5 18) 47 4-4188 From: = Philip H. Kalban, Esq.

To: Ms. Lindsie B. Alterkun, Esq.
Chesney, Nicholas & Brower, LLP
485 Underhill Boulevard, Suite 308
Syosset, New York 1179]

Fax #: (516) 378-7633

Re: Matter of.
against Shulamith School for Girls

We are disappointed that you did not give us the opportunity to respond to Ms. Alterkun’s
letter. Our response is submitted herewith, and we respectfully ask that you reconsider and reverse
your response in your May 23, 2019 letter.

Philip H. Kalban

The information contained in this transmission is attorney privileged and confidential. It is intended only for the use
of the individual or entity named above. If the reader of this message is not the intended recipient, you are hereby
notified that any dissemination, distribution or copy of this communication is strictly prohibited. If you have
received this communication in error, please notify us immediately by telephone collect and return the original
message to us at the above address via the U.S. Postal Service. We will reimburse you for postage.

IRS Circular 230 Disclosure: To ensure compliance with requirements imposed by the IRS, we inform you that any U.S. federal tax advice
contained in this communication (including any attachments) is not intended or written to be used, and cannot be used, for the purpose of (i)
avoiding penalties under the Internal Revenue Code or (ii) promoting, marketing or recommending to another party any transaction or matter
addressed herein.
DANIEL F. MURPHY, ~R.
THOMAS A. MARTIN
WILLIAM M, POLLAK
JAMES E. McGRATH, IH
CHRISTOPHER M, HOULIHAN
MARY ELLEN RPONNELLY
GEOFFREY H. WARD

E. PARKER NEAVE
MARK A. HERNANDEZ
PHILIP H, KALBAN
JEROME P, COLEMAN
BARBARA M. MAISTO
CARYN B. KEPPLER
MICHAEL D, YIM
MARIANNE CALABRESE

PUTNEY, TWOMBLY, Hatt & HiRSON

ESTABLISHED 1866
GouNSELORS AT Law
521 FirtH AVENUE
New YorRH, NEw YoRKE 10175
(212) 682-0020
TELEFAX: (212) 662-9380
PUTNEYLAW.COM

May 23, 2019

Via Mail and Fax: (518) 474-4188

The New York State Education Department
Office of Counsel
New York State Education Building

LLY

328 NEWMAN SPRINGS RCAD
RED BANK, NEW JERSEY O7 701
(742) 379-6020
TELEFAX: (732) 245-9444

 

1225 FRANKLIN AVENUE, SUITE 200
GARDEN CITY, NY 11830
(S16) 746-0070
TELEFAX: (316) 746.0599

 

ZO00 GLADES ROAD
SUITE 3200
BOCA RATON, FLORIDA 33431
(BOO) 935-8960
TELEFAX: (661) G1 3-4100

 

GOUNSEL
CHARLES J. GROPPE
THOMAS M. LAMBERTI
HARVEY |. SCHNEIDER
ANDREA HYDE

89 Washington Avenue
Albany, New York 12234
Attn: Ms. Tina Urbaitis, Appeals Coordinator

ne Shulamith School for Girls, Appeal No. 21062

Dear Commissioner:

 

We represent Shulamith School for Girls, the respondent on an appeal that has been fully
submitted to the Commissioner and is awaiting decision.

We are in receipt of a letter dated May 22, 2019, from Lindsie B. Alterkun, Esq. of the

law firm — Nicholas & Brower, LLP, attorneys for the appellants/petitioners d

As Ms. Alterkun’s letter concedes, the unvaccinated ER «nic is NOT being
prohibited from attending classes at Shulamith School for Girls.

The School is in full compliance with the Commissioner’s January 15, 2019 order,
despite the fact that the order conflicts with the School’s religious belief as set forth in its
Answer to the Petition and Memorandum in Opposition submitted on the appeal.

Plainly, Ms. Alterkun’s request on behalf of the fr is not covered by either
Public Health Law § 2164 or by the stay order, which directed the School “to admit =
2 o Shulamith School for Girls, pending an ultimate
determination of the appeal ....” The children have been admitted and continue to attend the
School.
Ms. Tina Urbaitis
May 23, 2019
Page 2

The School’s refusal to allow a student to attend a non-classroom, non-educational
program at 7 in the evening does not involve that student’s admission to the school and, as set
forth above, is not covered by Section 2164 of the Public Health Law, the Education Law, any
regulation or the January 15 stay.

There is considerable concern that the unvaccinated child dangerously exposes pregnant
teachers and other students during the current measles epidemic which is rampant in Brooklyn
and Queens, bordering the School’s community. The School is acting in the best interests of
those who will be attending this evening program and fulfilling its obligations to protect those
who will be attending from any possible exposure by excluding the unvaccinated child.

Respectfully, evening activities conducted at a religious school are not within the general
powers and duties of the Commissioner. As the letter from Shulamith School for Girls to the
GEMS clearly states: “This is not a classroom or educational event and attendance has no
impact on her grades.” (See enclosure).

Because the exclusion of the unvaccinated child from a program conducted in the
evening for parents and families does not transgress any statute, regulation or order, and because
the request from Ms. Alterkun seeks an action beyond the Commissioner’s jurisdiction, and for
the reasons set forth in the Memorandum in Opposition and Answer, Shulamith School for Girls
respectfully requests that the Commissioner reject the request from Ms, Alterkun in her May 22
letter.

Should you require any additional briefing on this issue, we will be happy to supply
same,

Ak

onilio ne H. Kalban| Keli

Enc.

cc: By fax (516) 378-7633 and mail:
Lindsie B. Alterkun, Esq.
lL. alterkun@chesneynicholas.com
Chesney, Nicholas & Brower, LLP
485 Underhill Boulevard, Suite 308
Syosset, New York 11791
On

 

resident

ir. An Cohen May ] 6, 2019

“PASLEL
ir. Benyy Goldstein

gard of Directors Mr. and Mrs
irs. Birt Dachs

ty. Yankee Hirsch
tt. Dov Hertz

irs. Leora Mishaan

Ir. Moshe Pilevsky
ir Ken Schuckman Dear Mr. and Mrs.
ir. Shlomo Wilamowsky

 

<ecubve Director This letter is to advise you that your unvaccinated daughter, Is not allowed
irs. Maika Fishman to attend our Night of the Arts event on Tuesday, May 28", nor any other after-
incipats school activities, especially those as this one, that will be attended by
rs, Estee Scher :
arly Childhood grandparents, great grandparents, young children and pregnant women.
: 5 oye vamak Please note that your children will not be permitted to enter the school for this
oO event and should not attempt to do so. This is not a classroom or educational event
7s. Rookie Bitet :
helcie Dnasion and attendance has no impact on her grades,
1 Evelyn K Grass ;
ssocere Pancpat Sincerel ys
tadle Drasion
if

rs. Rina Zerykier W\eh-—
igh School

Malka Fishman

rector of Pupil Personnel .
rvices Executive Director
5. Geula Edinger

CC: Philip H. Kalban Mrs. Bini Dachs
Mrs. Joyce Yarmak Mr. Yankee Hirsch
Mrs, Rookie Billet Mr. Dov Hertz
Dr. Evelyn Gross Mrs. Leora Mishaan
Mr. Ari Cohen Mr. Moshe Pilevsky
Mr. Benji Goldstein Mr. Ken Schuckman

Mr. Shlomo Wilamowsky

305 Cedarhurst Avenue Cedarhurst, New York 11516 516.564.1500 wow. snulamith.org
